Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to Applicant’s amendment filed 11/25/2020.
Claims 1-10 are pending.  Claims 7-10 are withdrawn from consideration as being drawn to a non-elected invention.
The previous rejection of claims 2 and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-3 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Aiki et al. (JP2014210701) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Aiki et al. (JP2015103321) is withdrawn in view of applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the amount of the ammonia in the solution is 0.1 mass% or less" in lines 1-2.  The “0.1 mass% or less” includes zero as a lower limit. Claim 1, which claim 5 depends from, recites the ammonia in the solution is “0.2 mass% or less and 10 ppb or more”.  This means the 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over (JP2015103321, hereinafter Aiki ‘321). The machine translation is relied upon below for the rejection purposes.
Regarding claims 1 and 6, Aiki ‘321 teaches a solution containing lithium and a niobium complex (para 0001 and 0015).  Aiki ‘321 does not expressly disclose contain ammonia.  Aiki ‘321, however, discloses in paragraph 0024 that “A transparent niobium peroxo complex can be obtained by adding an alkali such as aqueous ammonia to a suspension of the niobium peroxo complex and mixing the mixture. When ammonia water is added to the suspension as an alkali, it is preferable to add ammonia in an amount of 1 mol or more with respect to 1 mol of niobium acid. Here, considering that ammonia volatilizes during the reaction, it is more preferable to add ammonia in an amount of 2 mol or more with respect to 1 mol of niobium acid. Further, an alkaline solution can be added instead of the aqueous ammonia. In this case, the amount of the alkaline solution added is such that the pH value of the solution after addition is 10 or more, preferably 11 or more. A lithium hydroxide solution can also be added as the alkaline solution.  Based on these disclosures, Aiki ‘321 discloses the amount of ammonia as a results effective parameter, a skilled art would seek to find an optimum amount of ammonia for obtaining the transparent niobium peroxo complex.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to determine an optimum amount of ammonia, such that it falls in a range of 0.2 mass% or less and 10ppb or more, in order to stabilize the lithium niobium complex, and in the absence of new or unexpected results that are fully commensurate in scope with the claimed subject matter and for which objective evidence is offered across the entire ranges, a prima facie case of obviousness exists.


Regarding claim 3, Aiki ‘321 teaches a molar ratio of the atoms in the lithium to atoms of a metal in the metal complex is 1 to 1.3 (para 0025).
Regarding claims 4 and 5, Aiki ‘321 teaches the solution further contains a reducing compound (stability improving agent) wherein a ratio of the reducing compound in the solution is 0.01 mass% to 5.0 mass% (para 0026-0030).
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as obvious over Aiki et al. (JP2014210701, hereinafter Aiki 701). The machine translation is relied upon below for the rejection purposes.
Regarding claims 1 and 6, Aiki 701 teaches a solution containing lithium and a niobium complex (para 0019).  Aiki ‘701 does not expressly disclose contain ammonia.  Aiki ‘701, however, discloses in paragraph 0022 that “A transparent peroxo complex of niobate can be obtained by adding and mixing an alkali such as aqueous ammonia to a suspension of the peroxo complex of niobate. The amount of the alkali added to the suspension may be such that the pH value of the finally obtained solution containing lithium and niobium complex is 8.0 or more and 10.5 or less, as described later. Further, when adding ammonia water as an alkali to the suspension, the addition amount of ammonia water may be determined in consideration of the fact that ammonia volatilizes during the reaction. Further, an alkaline solution may be added instead of the ammonia water. A lithium hydroxide aqueous solution may be selected as the alkaline solution and added. When obtaining the transparent peroxo complex of niobate, the concentration of niobate is preferably 5% by mass or less with respect to the amount of the solution containing the hydrogen peroxide solution and ammonia. This is because by setting the concentration of niobic acid to 5% by mass or less with respect to the amount of solution containing hydrogen peroxide, water, ammonia, etc., the dissolution of niobic acid proceeds easily and no residue remains. From this point of view, it is more preferable to set the concentration of niobic acid to 3% by 
Regarding claim 2, Aiki 701 teaches the metal complex has a peroxy group (peroxo complex of niobic acid (para 0020).  
Regarding claim 3, Aiki 701 teaches a molar ratio of the atoms in the lithium to atoms of a metal in the metal complex is 0.5 to 1.5 (para 0023).
Regarding claim 4, Aiki ‘701 teaches the solution further contains a reducing compound (hydrogen peroxide, para 0016).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al. (JP 2014210701) in view of (JP 2015103321).
Regarding claims 4 and 5, Aiki 701 teaches a solution containing lithium and a niobium complex as described above. Aiki 321 teaches an addition of a stability improving agent, which is a reducing compound, can suppress the formation of precipitates (para 0016), wherein a ratio of the stability improving agent in the solution is 0.01 mass% to 5.0 mass% (para 0026-0030). Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the invention to have added a stability improving agent, which is a reducing compound, as taught by Aiki 701 to the solution containing .
Response to Arguments
Applicant's arguments filed 11/25/2020 with the rejections based on Aiki ‘321 and Aiki ‘701 have been fully considered but they are not persuasive. 
Applicant points to Tables 1 and 2 of Aiki 701 to show that Aiki 701 does not teach the ammonia content is less than 0.2 mass% or 10ppb or more.  However, the examiner respectfully disagrees with applicant because Tables 1 and 2 are not commensurate with the invention as claimed.  Claim 1 recites a solution containing lithium, a metal complex and ammonia, while solution listed in Tables 1 and 2 does not contain a metal complex.  The solution listed in Tables 1 and 2 shows concentrations of each components (water, niobic acid, hydrogen peroxide, ammonia, lithium hydroxide) prior to the metal complex being formed.  See para 0030.  The ammonia listed in Tables 1 and 2 are used to form the metal complex and according paragraph 0022, the amount of the alkali such as aqueous ammonia added to the suspension may be such that the pH value of the finally obtained solution containing lithium and niobium complex is 8.0 or more and 10.5 or less. Further, when adding ammonia water as an alkali to the suspension, the addition amount of ammonia water may be determined in consideration of the fact that ammonia volatilizes during the reaction.  Therefore, a person skilled in the art would have recognized that the amount of ammonia can be added in excess to compensate for the ammonia that volatilizes during the reaction.  A skilled artisan would have been able to determine an optimum amount of ammonia through routine experimentation, such that it falls in a range of 0.2 mass% or less and 10ppb or more, in order to obtain a transparent and stable lithium niobium complex, and in the absence of new or unexpected results that are fully commensurate in scope with the claimed subject matter and for which objective evidence is offered across the entire ranges, a prima facie case of obviousness exists.

Claims 1-6 remain unpatentable for the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
2/17/2021